40

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS
                                      ( P3d )

                              BALLOT TITLES

                              September 29, 2017

Unger v. Rosenblum (S064987). Having received no timely filed objections, the
   court certifies to the Secretary of State the Attorney General’s modified ballot
   title for Proposed Initiative Petition No. 2 (2018). ORS 250.085(9).

                                 October 5, 2017

Swanson v. Rosenblum (S065158). Petitioner’s argument that the Attorney
   General’s certified ballot title for Initiative Petition No. 22 (2018) does not
   comply substantially with ORS 250.035(2) to (6) is not well taken. The court
   certifies to the Secretary of State the Attorney General’s certified ballot title
   for the proposed ballot measure.

       CERTIFIED QUESTIONS, CERTIFIED APPEALS,
      MANDAMUS PROCEEDINGS, AND OTHER MATTERS

                                 October 5, 2017

Fredrickson v. Starbucks Corporation (S065165). Alternative writ of mandamus
    issued.